IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


BRUCE L. WISHNEFSKY,                  :   No. 16 MAP 2015
                                      :
                  Appellant           :   Appeal from the order of the
                                      :   Commonwealth Court at No. 369 MD 2014
                                      :   dated January 8, 2015.
            v.                        :
                                      :
                                      :
PENNSYLVANIA DEPARTMENT OF            :
CORRECTIONS,                          :
                                      :
                  Appellee            :


                                  ORDER


PER CURIAM                                        DECIDED: November 18, 2015
      AND NOW, this 18th day of November, 2015, the order of the Commonwealth

Court is hereby AFFIRMED.